Citation Nr: 1143710	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed hyperlipidemia, to include as due to asbestos exposure.

2.  Entitlement to service connection for claimed postoperative prostate cancer, to include as due to asbestos exposure.

3.  Entitlement to an increased rating in excess of 20 percent for the service-connected bilateral hearing loss.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to August 1946.  

The Board of Veterans' Appeals (Board) initially received this case on appeal from October 2004 and May 2008 RO rating decisions.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran has requested a hearing on multiple occasions throughout the appeal.  He officially changed representation on August 8, 2011.  In an August 5, 2011 written statement, the new representative indicated a desire for a hearing.  

The original hearing had been scheduled for August 10, 2011, two days after the Veteran retained new representation.  The Veteran, however, failed to appear for the hearing.  It is unclear from the record whether the Veteran's current representative had time to prepare for the hearing and/or received proper written notice.

Under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  

Because failure to afford the Veteran the requested hearing would constitute a denial of due process, this matter must be addressed.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should take appropriate steps to contact the Veteran in order to schedule him for another hearing.  Both the Veteran and his new representative should be provided with notice of the rescheduled hearing.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

